               Case 1:21-cv-00189-RA Document 5 Filed 01/25/21 Page 1 of 4




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

     LETITIA JAMES                                                                        DIVISION OF SOCIAL JUSTICE
    ATTORNEY GENERAL                                                                            CHARITIES BUREAU

                                                                                                 212.416.6241
                                                                                          Emily.Stern@ag.ny.gov

January 25, 2021

VIA ECF & U.S. MAIL
United States District Court
Hon. Paul A. Crotty
500 Pearl Street, Chambers 1350
New York, NY 10007
                                     Re: People v. Diocese of Buffalo et al., No. 21-cv-189 (S.D.N.Y.)
Dear Judge Crotty:

           We write pursuant to Rule 3 of the Court’s Individual Practices to request a pre-motion

conference in anticipation of the New York State Attorney General’s (the “OAG”) motion to

remand this action to New York State Supreme Court. On January 9, 2021, defendant, the

Diocese of Buffalo (the “Diocese”), filed a Notice of Removal that removed this action asserting

that the action relates to the Diocese’s pending bankruptcy.1 As discussed below, this regulatory

enforcement action should be remanded to the state court pursuant to 28 U.S.C. §§ 1334(c)(2)

and 1452(a). The OAG’s time to move for remand pursuant to the Federal Rules of Civil

Procedure is February 8, 2021.

           The OAG, in the exercise of its statutory authority under New York law to oversee New

York nonprofits, including the secular operations of New York religious corporations and their

fiduciaries, filed this enforcement action on November 23, 2020, in New York state court. In a

216-page complaint, the OAG details findings of an extensive regulatory investigation that,

1
    See In re The Diocese of Buffalo, N.Y., No. 20-10322 (Bankr. W.D.N.Y.).

                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● WWW.AG.NY.GOV
                       Case 1:21-cv-00189-RA Document 5 Filed 01/25/21 Page 2 of 4
Page 2
January 25, 2021

        among other things, the Diocese and defendants former Bishop Richard J. Malone and former

        Auxiliary Bishop Edward M. Grosz, failed to comply with applicable New York law, including

        by: (1) disregarding the risks that certain priests could sexually abuse minors; (2) failing to

        follow the Diocese’s own policies and procedures governing the review, investigation, and

        adjudication of sexual abuse allegations; (3) failing to reasonably monitor accused priests; and

        (4) concealing this and other misconduct from the public, including their beneficiaries. Compl.,

        Dkt. No. 1, Ex. A. The Complaint asserts claims exclusively under New York law: (1) to secure

        the proper administration of a charitable organization pursuant to the N.Y. Estates, Powers and

        Trusts Law (“EPTL”); (2) to enjoin unauthorized activities pursuant to the N.Y. Not-for-Profit

        Corporation Law (“N-PCL”); (3) against Bishop Malone and Aux. Bishop Grosz for breaches of

        statutory fiduciary duties; and (4) against Bishop Malone and Aux. Bishop Grosz for failure to

        properly administer a charitable organization. The Complaint seeks exclusively injunctive relief

        from the Diocese to ensure it properly addresses clergy sexual abuse allegations.

                   This action should be remanded for two principal reasons. First, federal law bars removal

        of any state action brought “by a governmental unit to enforce such governmental unit’s police

        or regulatory power”; this bar is known as the “police-power exception” to removal. 28 U.S.C.

        § 1452(a). Second, abstention principles require remand, or, alternatively, provide this Court

        with discretion to remand this action to state court.

                   The police-power exception applies in cases, as here, where a law enforcement agency—

        acting pursuant to its statutory authority as a regulator—seeks to effectuate public policy and




                   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● FAX (212) 416-8393 ● WWW.AG.NY.GOV
                       Case 1:21-cv-00189-RA Document 5 Filed 01/25/21 Page 3 of 4
Page 3
January 25, 2021

        enjoin violations of law.2 Judicial scrutiny of removal actions is “at its zenith where, as here, the

        suit was brought by a State itself, as the ‘claim of sovereign protection from removal’ in such

        circumstances ‘arises in its most powerful form.’”3 The OAG bears unique statutory authority to

        enforce secular legal standards that require the Diocese to address the scale and magnitude of the

        clergy sex abuse crisis and the harm it has caused to the institution, its parishioners, and the

        broader public. No other basis for original federal jurisdiction is asserted in the Notice of

        Removal, nor does the Diocese’s assertion of a First Amendment defense create one.

                   Alternatively, this Court must abstain from deciding this action pursuant to 28 U.S.C. §

        1334(c)(2). The action arises exclusively under state law, the only asserted ground for federal

        jurisdiction is its relation to a pending bankruptcy, and the matter can be timely adjudicated in

        state court. In addition, remand is also appropriate pursuant to the equitable considerations

        outlined by 28 U.S.C. §§ 1334(c)(1) and 1452(b). Resolution of the OAG’s claims will have no

        effect on the efficient administration of the Diocese’s bankruptcy and such a resolution will be

        subject to standards for charitable regulation entirely under New York law. Remand will not

        prejudice the Diocese, the only debtor defendant. Indeed, the Diocese has insisted to the

        bankruptcy court that its petition seeking financial reorganization is not intended to “avoid

        responsibility for any past misconduct by clergy or for any decisions made by Diocesan

        authorities when addressing that misconduct.” In re The Diocese of Buffalo, Dkt. 7, ¶ 10.

                   For these reasons, the OAG respectfully requests a pre-motion conference.

                                                                        Respectfully submitted,

                                                                        /s/ Emily Stern

        2
            In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 488 F.3d 112, 132-34 (2d Cir. 2007).
        3
            In re General Motions LLC Ignition Switch Litig., 69 F. Supp.3d 404, 409 (S.D.N.Y. 2014) (citing omitted).




                   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● FAX (212) 416-8393 ● WWW.AG.NY.GOV
                       Case 1:21-cv-00189-RA Document 5 Filed 01/25/21 Page 4 of 4
Page 4
January 25, 2021

                                                                       Co-Chief, Enforcement Section
                                                                       Assistant Attorney General
        cc:        Counsel of Record (via ECF)




                   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● FAX (212) 416-8393 ● WWW.AG.NY.GOV
